ORDER

PER CURIAM.
AAA Fast Cash, LLC, (“AAA”) and Gil Bashani (“Bashani”) appeal from the trial court’s judgment in their suit for, inter alia, breach of sale agreement and lease agreement, ejectment, and malicious prosecution. Specifically, they challenge the trial court’s post-trial orders denying writ of possession, denying attorney’s fees, and granting John Latsch and Charmaine Latsch’s motion for judgment notwithstanding the verdict following a jury verdict in favor of AAA and Bashani. We have reviewed the briefs of the parties and the record on appeal, and we find Appellants’ claims of error to be without merit.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).